Citation Nr: 1110208	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for trigeminal neuralgia, to include facial migraines, cluster headaches, and myofascial pain to the right leg, right arm, and hands, and to include as secondary to the Veteran's service-connected degenerative disc disease of the spine.

2.  Entitlement to service connection for trigeminal neuralgia, to include facial migraines, cluster headaches, and myofascial pain to the right leg, right arm, and hands, and to include as secondary to the Veteran's service-connected degenerative disc disease of the spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined the Veteran had not submitted new and material evidence to reopen his previously denied, unappealed claim for service connection.

In support of his claims, the Veteran testified at the RO's office in Nashville, Tennessee at a videoconference hearing held before the undersigned Acting Veterans Law Judge in May 2010.  A transcript of the hearing is currently of record.

The RO certified this appeal to the Board in February 2010 and, in February 2011, so more than 90 days later, the Veteran submitted additional evidence.  The Veteran did not waive his right to have the RO initially consider it.  However, the Veteran will not be prejudiced by the Board deciding his claims without the RO initially considering this evidence because, as will be explained below, the Board is granting the Veteran's claims in full.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the Veteran's November 2001 claim for service connection for trigeminal neuralgia.  

2.  In March 2003, additional evidence was received in connection with the Veteran's original claim of November 2001.

3.  In a June 2003 rating decision, the RO again denied the Veteran's claim for service connection for trigeminal neuralgia.  The RO sent him a letter that same month notifying him of that decision and apprising him of his procedural and appellate rights.  

4.  In a subsequent June 2003 statement, the Veteran indicated that he was appealing the June 2003 rating decision.  

5.  In a July 2003 letter to the Veteran, the RO stated that the Veteran's June 2003 statement could not be accepted as a NOD to the June 2003 rating decision, since the statement did not list the specific issues to be appealed.  The RO asked the Veteran to submit an issue-specific NOD if he wished to continue his appeal.  In response, the Veteran did not submit an additional statement, and thus the June 2003 and earlier April 2002 rating decisions became final.  

6.  Additional evidence pertaining to the claim of entitlement to service connection for trigeminal neuralgia received since the April 2002 rating decision is not duplicative or cumulative of evidence previously considered and does relate to an unestablished fact necessary to substantiate the claim.

7.  The Veteran's current trigeminal neuralgia is shown to be etiologically related to his active military service.




CONCLUSIONS OF LAW

1.  The RO's April 2002 rating decision denying service connection for trigeminal neuralgia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for trigeminal neuralgia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for the Veteran's trigeminal neuralgia have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is reopening the Veteran's new and material evidence claim and then granting his service connection claim, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Kent v. Nicholson, 20 Vet. App. 1 (2006); See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).




New and Material Evidence Claim

The RO denied the Veteran's petition to reopen his claim for service connection for trigeminal neuralgia in the February 2008 rating decision at issue - determining he had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underling claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-84.

The RO initially considered - and denied, this claim in April 2002.  In March 2003, additional evidence was received in connection with the Veteran's original claim of November 2001.  38 C.F.R. § 3.156(b) (2010).  Thereafter, in a June 2003 rating decision, the RO again denied the Veteran's claim for service connection for trigeminal neuralgia.  The RO then sent the Veteran a letter that same month notifying him of that decision and apprising him of his procedural and appellate rights.  In a subsequent June 2003 statement, the Veteran indicated that he was appealing the June 2003 rating decision.  In a July 2003 letter to the Veteran, the RO stated that the Veteran's June 2003 statement could not be accepted as a NOD to the June 2003 rating decision, since the statement did not list the specific issues to be appealed.  The RO asked the Veteran to submit an issue-specific NOD if he wished to continue his appeal.  In response, the Veteran did not submit an additional statement, and thus the June 2003 rating decision became final.  So that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).  

In the April 2002 and June 2003 rating decisions, the RO denied the claim because (at least at that time) there was no evidence establishing the Veteran's trigeminal neuralgia was incurred in or aggravated by his active military service, to include as due to his service-connected back disability.  
If new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 (West 2002).

The Veteran filed his petition to reopen this claim in July 2007.  For petitions to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened.  It must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is evidence that has been added to the record since that final and binding June 2003 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).

The additional evidence received since the April 2002 denial includes: a private medical opinion, private treatment records, VA treatment records, a transcript of the Veteran's May 2010 Board hearing, lay statements, and unrelated VA examinations.

All of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  

The June 2010 medical opinion from Dr. R.A.M., the Veteran's private physician, is also material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, Dr. R.A.M., following a physical examination of the Veteran, determined that "it is very likely that [the Veteran's] condition is related to his previous conditions of headaches, head injury, severe pain, and left jaw pain of which he complained back in 1977 and 1976."  So this medical opinion is material to the claim because it suggests that the Veteran's trigeminal neuralgia is due to his active military service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  As also indicated in Evans v. Brown, 9 Vet. App. 273, 284 (1996), the newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  

Service Connection Claim

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

In addition, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the first element for service connection is met.  Specifically, in February 2007, the Veteran was diagnosed with "left V3 trigeminal neuralgia" by Dr. R.A.M., the Veteran's private physician.

In regards to an in-service incurrence, in May 1976, the Veteran was treated for headaches.  In June 1976, the Veteran was treated for swelling of the throat and lower jaw.  In July 1976, the Veteran was treated for headaches.  In February 1977, the Veteran was treated for a head injury.  In May 1977, the Veteran was treated for swollen glands along the mandible.  In August 1977, the Veteran was treated for headaches.  At his May 2010 Board hearing, the Veteran testified that he was constantly treated for headaches during his active military service.

As for a nexus opinion, the file contains one positive nexus opinion concerning direct service connection.  Specifically, in a June 2010 medical opinion, Dr. R.A.M., the Veteran's private physician, following a physical examination of the Veteran, determined that "it is very likely that [the Veteran's] condition is related to his previous conditions of headaches, head injury, severe pain, and left jaw pain of which he complained back in 1977 and 1976."  The claims file does not contain any negative opinions.  The Veteran has not been afforded a VA examination and opinion addressing whether his trigeminal neuralgia is directly related to his active military service.  

In regards to whether the Veteran's current trigeminal neuralgia is etiologically related to his active military service, the Board finds that the evidence is at least in equipoise on this matter, which is all that is required for a grant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.303, 3.304.

The Veteran is fully competent to attest to his observations of symptoms related to his trigeminal neuralgia during his active military service, and, to the extent of his perception, to his trigeminal neuralgia since his active military discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  The Veteran credibly reported these observations, and the June 2010 private physician fairly relied on those statements in providing his positive nexus opinion.

Therefore, based on the foregoing, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran's current trigeminal neuralgia is related to his active military service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current trigeminal neuralgia was incurred during his active military service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.303, 3.304.













ORDER

As new and material evidence has been submitted, the petition to reopen the claim for service connection for trigeminal neuralgia is granted.

The claim for service connection for trigeminal neuralgia is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


